Citation Nr: 9918806	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-37 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The evaluation of the veteran's service-connected post-
operative recurrent right shoulder dislocation, rated 30 
percent disabling from October 1, 1993, to August 31, 1997, 
and 20 percent disabling beginning September 1, 1997.

2.  The evaluation of the veteran's service-connected post-
operative arthroscopy of the left knee with anterior cruciate 
ligament laxity and lateral meniscus weakness, currently 
rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to September 
1993.  

The appeal arises from the April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in pertinent part, granting 
service connection and a 30 percent rating for post-operative 
recurrent dislocation of the right shoulder with residuals; 
and granting service connection and a 20 percent rating for 
post-operative arthroscopy of the left knee with anterior 
cruciate ligament laxity, lateral meniscus weakness, and 
residual pain and instability.

The veteran, in pertinent part, properly appealed each of the 
above rating determinations, claiming dissatisfaction with 
the assigned rating in each case.  

In October 1996, the Board of Veterans' Appeals (Board), in 
pertinent part, remanded each of the above claims for further 
development, including for a VA orthopedic examination for 
rating purposes that complies with the requirements outlined 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA orthopedic 
examinations for compensation purposes were completed in 
November 1996.  

In a March 1997 letter to the veteran, the RO informed him of 
a proposed reduction of the disability rating for his right 
shoulder disability from 30 to 20 percent, based on evidence 
received, including the November 1996 VA orthopedic 
examination.  That reduction was effectuated by the RO, as 
reported in the May 1997 supplemental statement of the case.  
Accordingly, the issue on appeal is the evaluation for 
service-connected post-operative recurrent right shoulder 
dislocation, rated 30 percent disabling from October 1, 1993, 
to August 31, 1997, and rated 20 percent disabling from 
September 1, 1997.
 
By a March 1998 Board decision, in pertinent part, each of 
the above claims were remanded for development including a VA 
examination for compensation purposes to adequately ascertain 
the nature and extent of his right shoulder and left knee 
disabilities, pursuant to DeLuca v. Brown, 8 Vet.App. 202 
(1995).

In its March 1998 decision, the Board denied entitlement to a 
rating in excess of 10 percent for the veteran's service-
connected lumbosacral strain with history of compression 
vertebra and X-ray evidence of degenerative disc disease.

In an August 1998 rating decision, the RO determined that the 
veteran had not submitted a timely notice of disagreement to 
the April 1994 rating decision insofar as it established 
service connection for tinnitus and assigned a noncompensable 
evaluation.  In a November 1998 informal brief submitted by 
the veteran's representative, it was argued that the RO 
should consider the veteran's written statements and oral 
testimony as a claim for an increase.  This matter is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  For the period from October 1, 1993, to August 31, 1997, 
the veteran's post-operative recurrent right (major) shoulder 
dislocation was not manifested by fibrous union of the 
humeral head, nonunion of the humeral head, loss of the 
humeral head, or frequent episodes of dislocation and 
guarding of all arm movements, and was not manifested by 
limitation of motion of the arm to 25 degrees from the side.

2.  For the period beginning September 1, 1997, the veteran's 
post-operative recurrent right (major) shoulder dislocation 
was not manifested by frequent episodes of dislocation and 
guarding of all arm movements; arm motion was limited up to 
shoulder level.

3. There was an actual improvement in the veteran's right 
shoulder condition between January 1994 and September 1997, 
with increased strength and mobility of the arm.

4.  The veteran suffers from no more than moderate impairment 
of the left knee due to recurrent subluxation or lateral 
instability.  

5.  The veteran suffers from additional loss of functional 
use of the knee separate and distinct from his subluxation or 
lateral instability, due to pain of arthritis.  


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 30 percent for 
post-operative recurrent right (major) shoulder dislocation 
for the period from October 1, 1993, to August 31, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5202 (1998).

2. A disability rating reduction from 30 to 20 percent, 
effective on September 1, 1997, for the veteran's post-
operative recurrent right shoulder dislocation, was proper. 
38 C.F.R. §§ 4.2, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201, 5202 (1998).

3.  The requirements for a rating in excess of 20 percent for 
post-operative recurrent right (major) shoulder dislocation 
for the period beginning September 1, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201, 5202 (1998).

4.  The requirements for a rating in excess of 20 percent for 
post-operative arthroscopy of the left knee with anterior 
cruciate ligament laxity and lateral meniscus weakness on the 
basis of recurrent subluxation or lateral instability have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 
5257 (1998).

5.  A separate, 10 percent rating is warranted for post-
operative arthroscopy of the left knee with anterior cruciate 
ligament laxity and lateral meniscus weakness, in addition to 
the 20 percent granted for recurrent subluxation or lateral 
instability, due to arthritis. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from May 1971 to September 
1993.  

Initially, the Board finds the appellant's claims well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claims are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  These findings are based on the appellant's 
evidentiary assertion that his service-connected disabilities 
are more disabling than evaluated.  Proscelle v. Derwinski, 1 
Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 19 (1993).  
Once it has been determined that the claims are well 
grounded, the VA has a statutory duty to assist the appellant 
in the development of evidence pertinent to the claims.  
38 U.S.C.A. § 5107.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appealed issues has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through  atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45 
(1998).

While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant...."   38 C.F.R. § 4.40; see Hatlestad v. 
Derwinski, 1 Vet.App. 164 (1991).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court ruled that the veteran, who had 
residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury. Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scars under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325. The Court found that the critical element was that 
none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature. A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of service connection for 
that disability (the circumstances of the present appeal), 
separate ratings can be assigned for separate periods of time 
based on the facts found - "staged" ratings.  Here, the RO 
has obviously not had the opportunity to consider the holding 
of this recent case, but the Board finds that it has, in 
principle, consider the application of staged ratings, having 
assigned such to the shoulder disability.  Thus, the Board 
will proceed with appellate review of the issues on appeal.

1.  Post-operative Recurrent Right Shoulder Dislocation 

1.  a.  The Rating for the Period from 
October 1, 1993, to August 31, 1997

The first question to be addressed in the veteran's appeal of 
the rating for a right shoulder condition is one of 
entitlement to a higher rating for the period from October 1, 
1993, to August 31, 1997.  
 
The veteran's right shoulder condition is appropriately rated 
under Diagnostic Code 5201, for limitation of motion of the 
arm.  Under that code, for the right (major) arm, where there 
is motion limited to shoulder level, a 20 percent rating is 
assigned; where limited to midway between the side and the 
shoulder, a 30 percent rating is assigned; where limited to 
25 degrees from the side, a 40 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).

The veteran's right shoulder condition might otherwise be 
rated for recurrent dislocation of the scapulohumeral joint 
under Diagnostic Code 5202.  Under that code, for the right 
(major) shoulder, where there are infrequent episodes and 
guarding of movement only at the shoulder level, a 20 percent 
rating is assigned; where there are frequent episodes and 
guarding of all movements, a 30 percent rating is assigned.  
For a higher rating under Diagnostic Code 5202 for the major 
arm, there must be fibrous union of the humerus for a 50 
percent rating; or non-union with false or flail joint at the 
shoulder for a 60 percent rating; or loss of the humeral head 
and resulting flail shoulder for an 80 percent rating.  

For the period from October 1, 1993, to August 31, 1997, the 
Board notes that the claims file contains a private medical 
record from the Statesville Medical Group, several VA 
outpatient orthopedic treatment records from that period, and 
VA examinations for compensation purposes in January 1994 and 
November 1996.  

The Statesville Medical Group treatment record from November 
1993 notes that the veteran had three operations on the right 
shoulder for recurrent subluxation and dislocation. 

At the January 1994 VA examination for compensation purposes, 
a history was noted of frequent dislocations of the right 
shoulder, reconstruction of the shoulder to prevent further 
dislocations, re-injury of the shoulder in 1985 and 1989, and 
dislocations and the ongoing potential for dislocations since 
that time.  The veteran reported that he still had pain in 
the shoulder and that it would dislocate if he abducted it 
far enough back from his body.  However, he reported knowing 
how to properly use the shoulder.  He reported that the right 
shoulder was now weaker than the left and limited such 
activities as bowling, reaching, and pulling.  Objectively, 
some atrophy was noted in the right shoulder at the top of 
the pectorals, with a 3-inch well-healed anterior surgical 
scar also noted.  Forward flexion was to 180 degrees without 
pain, but he abducted only to 40 degrees, also without pain, 
with the veteran resisting further abduction reportedly 
fearing dislocation.  Internal and external rotation were to 
80 degrees with further motion also resisted reportedly out 
of fear of dislocation.  Right hand grip was 5/5 compared to 
the left.  Reflexes were intact.  The examiner diagnosed 
post-operative recurrent right shoulder dislocation with 
residuals.

VA outpatient orthopedic treatments in October 1993 or 
thereafter were generally for the veteran's knee or back 
condition.  The claims file does not contain VA records of 
outpatient orthopedic treatments for complaints of right 
shoulder difficulties in October 1993 or thereafter. 

An October 1995 bone scan, in pertinent part, showed very 
minimally greater tracer activity within the right shoulder 
region compared to the left.

At a March 1996 RO personal hearing, the veteran testified, 
in pertinent part, that despite three operations his shoulder 
still dislocates, precluding, restricting or preventing such 
activities with the right arm as screwing-in overhead light 
bulbs, scratching his back, or throwing a ball overhand.  He 
also testified that while sleeping at night it would at times 
dislocate.  

At the November 1996 VA examination, the veteran complained 
that he could not engage in sports because of both his right 
arm and left knee conditions, and that he had to be very 
careful about movement of the right arm to avoid dislocating 
the arm.  He reported that the right arm was not constantly 
painful.  He reported recurrent right shoulder dislocations, 
the last time approximately two weeks prior, which 
dislocation was reportedly extremely painful.  He also 
complained that he could not perform push-ups.  He complained 
that his right shoulder was the worst it had ever been.  
However, the examiner noted that the veteran was very eager 
to impress him with the seriousness of his conditions.  The 
examiner noted a 3-inch well-healed scar over the anterior 
aspect of the joint, with some acute tenderness to pressure 
at that location but with no deformity, crepitus, or swelling 
of the joint.  Range of motion was initially limited to 160 
degrees for forward elevation and abduction, but upon re-
testing was limited to 170 degrees in each direction.  
Internal and external rotation were each consistently limited 
to 70 degrees.   The examiner diagnosed status post right 
shoulder dislocation without X-ray evidence of disease.  

Upon review of the medical records for the period from 
October 1, 1993, to August 31, 1997, the Board does not find 
evidence warranting an increase above the 30 percent then 
assigned for the veteran's post-operative recurrent right 
shoulder dislocation.  Range of motion of the arm was not 
limited to less than half-way between the side and shoulder 
level, and accordingly an increase on the basis of limitation 
of motion of the arm under Diagnostic Code 5201 is not 
warranted.  Further, a rating above 30 percent under 
Diagnostic Code 5202 for that period cannot be justified 
because there are no findings of fibrous union at the humeral 
head, or non-union with false or flail joint, or loss of the 
humeral head.  Hence the preponderance of the evidence is 
against the grant of a higher rating than the 30 percent 
assigned for post-operative recurrent right shoulder 
dislocation for the period from October 1, 1993, to August 
31, 1997.  

A higher rating for the right shoulder condition for that 
period on the basis of pain, pain on motion, excess 
fatigability, or incoordination is not warranted, because the 
veteran in that interval did not complain of such limiting 
factors to a degree warranting a higher rating, and even if 
he had objective findings during that period, they were not 
found to indicate such additional disabling symptomatology.  
See Hatlestad; DeLuca.

The Board has also considered the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The case 
does not present such an unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Here, 
the veteran has not undergone frequent hospitalization for 
treatment of his disability and while he has described 
difficulty in his job due to symptoms of his shoulder 
disability, it is not shown to have resulted in marked 
interference with his job.


1.  b.  The Rating for the Period Beginning 
September 1, 1997

The second question to be addressed is entitlement to a 
rating above the 20 percent assigned for the post-operative 
recurrent right shoulder dislocation for the period beginning 
September 1, 1997.

The veteran submitted an April 1997 examination letter by C. 
S. Whitman, IV M.D., a private treating orthopedist.  In the 
letter, the orthopedist noted the veteran's history of 
reconstructive surgery for recurrent instability with 
continued episodes of subluxation without frank dislocation. 
He found that the veteran only limited his abduction and 
external rotation by 20 degrees from normal range of motion, 
with 4/5 strength on external rotation of the arm. The 
orthopedist also noted some signs of early degenerative 
changes at the glenohumeral articulation of the shoulder.  
The orthopedist opined that a 30 percent rating might be 
warranted based on limitation of motion and strength, 
recurrent episodes of subluxation, and expected future 
worsening of the joint with increase in severity of the 
arthritis.  

At a VA orthopedic examination for compensation purposes 
conducted in July 1998, the veteran's history of injury to 
the right shoulder in service was noted, including multiple 
surgeries for initial injury and subsequent recurrent 
dislocation.  The veteran complained of recurrent right 
shoulder pain with feelings of subluxation of the shoulder 
upon overhead movement of the right arm and during sleep, but 
with spontaneous reduction of the subluxated shoulder.  
Objectively, there was no evidence of atrophy of the scapular 
musculature.  There was also no measurable atrophy of the arm 
or forearm.  Deep tendon reflexes were 1+ and symmetric.  
Right arm muscle strength was normal, and sensory and 
vascular findings for the right arm within normal limits.  A 
4-inch, nontender surgical scar was noted over the anterior 
aspect of the glenohumeral joint.  Range of motion about the 
shoulder joint was limited to 135 degrees forward flexion, 90 
degrees adduction, and 90 degrees internal and external 
rotation.  There were guarded movements upon extremes of 
forward flexion and abduction.  The examiner would not 
speculate on limitation of motion about the right shoulder 
during daily functioning or potential for future subluxation 
or dislocation.  The orthopedic examiner found current X-rays 
to show posttraumatic osteoarthritic changes.  In contrast, 
the radiologist reviewing the X-rays found no arthritic 
changes as well as no fractures or dislocations and no soft 
tissue calcification, but rather only some deformity of the 
glenoid process suggesting previous trauma.  

Applying Diagnostic Code 5201, current findings of flexion to 
135 degrees, adduction to 90 degrees, and internal and 
external rotation to 90 degrees demonstrate that the veteran 
has motion of the arm to shoulder level, so that the current 
20 percent rating is appropriate and the next higher, 30 
percent rating, is not warranted for limitation of motion of 
the right (major) arm.  Because guarding was only noted upon 
extremes of motion and the veteran did not report frequent 
dislocations, an increase above the 20 percent currently 
assigned for the right shoulder condition on the basis of 
recurrent dislocation under Diagnostic Code 5202 is not 
warranted.  

In a May 1997 statement the veteran strenuously averred that 
his right shoulder condition was no better currently than it 
was when he was separated from service four years prior, but 
that he limited the motion of his arm so as to avoid 
dislocating the shoulder.  However, lay testimony is not 
competent evidence to support contentions of medical 
causation or medical diagnosis; competent medical evidence is 
required.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
While the veteran may believe that his right shoulder 
condition has not improved since service, such a perception 
is burdened by a lack of the objectivity which distance from 
the condition might afford, and, critically, is not benefited 
by medical expertise.  Similarly, Dr. Whitman's April 1997 
assignment of a 30 percent disability level to the right 
shoulder condition is, for purposes of the Board's 
decisionmaking, outside his sphere of cognizable expertise.  
The disability rating assigned to a given disability is 
governed by regulatory as well as medical criteria, and hence 
is a question of application of law to facts, a legal 
question squarely within the provenance of the adjudicator 
and outside the purview of the medical examiner.

The veteran in an April 1998 statement informed that his 
right shoulder would dislocate if he were not careful, adding 
that he avoided certain activities to avoid dislocation.  In 
a November 1996 statement he informed that bowling hurt his 
shoulder.  In the April 1998 statement he further informed 
that the shoulder became sore with moderate activity, and 
reported that he took 800 milligrams of Motrin two to three 
times per week.  However, he did not report that he took the 
Motrin for his shoulder.  In the letter he stated that he had 
more difficulties with ongoing pain from his knee and his 
back than with his shoulder, and hence it seems more likely 
that the Motrin was taken for his knee or back conditions.  
In fact, in the November 1996 statement he informed that he 
took Motrin or Naprosyn on an almost daily basis for his 
back.  While the Board notes these complaints of soreness in 
the shoulder with moderate activity, the Board also notes 
that there are no objective findings of impairing pain on 
motion or otherwise with use of the joint except on extremes 
of range of motion, with guarding noted by the July 1998 VA 
examiner at the extremes of motion.  The April 1997 report of 
Dr. Whitman only found some weakness in the arm upon external 
rotation, and did not find pain, weakness, or ready 
fatigability in the arm.  Dr. Whitman's attestation to a 
future increase in severity of arthritis in the shoulder is 
not relevant to the question of current level of disability 
here presented.  In the absence of objective evidence to 
support the veteran's claims of soreness with moderate 
activity, so as to justify an increased rating based on 
compensable levels of pain on motion or pain on repeated use 
or over time, the Board finds that an increased rating on 
such a basis above the 20 percent currently assigned is not 
warranted.  See Hatlestad; DeLuca.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased rating above the 20 percent assigned for post-
operative recurrent right shoulder dislocation for the period 
beginning September 1, 1997.  


1.  c.  Appropriateness of the Reduction Effective September 
1, 1997

The veteran's representative in a November 1998 informal 
hearing presentation presented a third question for the 
appealed claim, contending that the September 1, 1997, 
reduction from 30 to 20 percent was improper, because a 
significant improvement was not shown and because the 
reduction should not have been done on the basis of a single 
VA examination.  If the reduction were to be improper, then 
an increase from the 20 percent rating assigned for the 
period beginning September 1, 1997, back to the 30 percent 
previously assigned, would be appropriate, effecting an 
increase.

In its August 1998 Supplemental Statement of the Case, the RO 
accurately noted that because the 30 percent evaluation 
assigned for post-operative recurrent right shoulder 
dislocation was not in place for five years when the 
reduction to 20 percent became effective, the provisions for 
stabilization of a disability rating within 38 C.F.R. 
§ 3.344(a),(b) did not apply.  38 C.F.R. § 3.344(c).  A 30 
percent rating was assigned effect October 1, 1993, by the 
April 1994 RO decision originally granting service connection 
for the post-operative recurrent right shoulder dislocation.  
The veteran was notified of the proposed reduction by a March 
17, 1997, letter.  The reduction was effective September 1, 
1997, and notice of the reduction was given.  Thus a 
reduction was effected in a procedurally proper manner within 
five years of the assignment of the earlier, higher rating.  

The additional rules protecting the prior 30 percent rating 
under 38 C.F.R. § 3.344(a),(b), which are here not for 
application, include such requirements as an examination on 
which to base the reduction which is at least as thorough and 
complete as the examination on which the initial grant of the 
higher rating was based, and consideration of whether there 
is reasonable certainty that the improvement will be 
maintained under the ordinary conditions of life. 38 C.F.R. 
§ 3.344(a).  The rule mentioned by the veteran's 
representative in the above-noted November 1998 informal 
hearing presentation - that a reduction may not be based on a 
single examination - is within 3.344(a) and hence is not for 
application for the 30 percent rating addressed herein, and 
in any case would not apply to the veteran's right shoulder 
condition, as this two examination rule is only for 
application with diseases such as manic depression, epilepsy, 
psychoneurotic reaction, bronchial asthma, or duodenal 
ulcers, which are prone to episodic improvement.  38 C.F.R. 
§ 3.344(a).  

The reduction in this case was largely based on findings at a 
November 1996 VA examination for compensation purposes, as 
noted above, where medical evidence demonstrated an improved 
right shoulder condition.  

Upon review of that November 1996 VA examination for 
compensation purposes together with other evidence within the 
claims file at the time of reduction, the Board finds the 
September 1, 1997, rating reduction to have been appropriate, 
with only a 20 percent rating warranted for recurrent 
dislocations of the scapulohumeral joint under Diagnostic 
Code 5202, for no more than infrequent episodes of 
dislocation without guarding of all movements of the major 
arm, and a 30 percent rating not then warranted under 
Diagnostic Code 5201 for limitation of motion of the major 
arm.  The Board does not find that there was objective 
evidence of justifiable guarding of all movements of the 
right shoulder at the time of the November 1996 examination.  
The veteran was then eager to impress the examiner with 
complaints of guarding, but did not demonstrate guarding of 
all motions when range of motion testing was performed, and 
significant range of motion was demonstrated without observed 
subluxation or dislocation.  Limitation of motion of the 
right (major) arm was not then limited to 25 degrees from the 
side.  

Regulation 38 C.F.R. § 4.13 provides that "[w]hen any change 
in evaluation is to be made, the rating agency should assure 
itself that there had been an actual change in the condition, 
for better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms."  The Board is satisfied that the November 1996 VA 
examination for compensation purposes showed an increase in 
the strength and mobility of the right arm, in contrast to 
the January 1994 VA examination for compensation purposes, 
where abduction motion was markedly more limited and atrophy 
was noted at the top of the pectoralis muscles.  Hence the 
change in the shoulder condition between January 1994 and 
November 1996, as found on VA examinations, represented a 
real improvement in the right shoulder condition supporting 
the rating reduction.

As discussed above, the April 1997 examination report of Dr. 
Whitman also did not provide a basis for a 30 percent 
evaluation of the right shoulder condition, with demonstrated 
range of motion of the arm at that examination considerably 
improved over that demonstrated at the January 1994 VA 
examination for compensation purposes and the finding of 
atrophy at the top of the pectoralis muscles at the January 
1994 examination.  Findings at the April 1997 examination did 
not warrant a 30 percent evaluation under either Diagnostic 
Codes 5201 or 5202.

In denying the veteran's claim, the Board has considered 
assigning staged ratings.  At no time during the period from 
October 1, 1993, to August 31, 1997, was the veteran's right 
shoulder disability shown to be more than 30 percent 
disabling, and at no time during the period beginning 
September 1, 1997, has the disorder been shown to be more 
than 20 percent disabling.  As noted earlier, an extra-
schedular evaluation is also not warranted, as neither marked 
interference with employment nor frequent periods of 
employment are shown.  

Accordingly, the Board also finds that the reduction 
effective September 1, 1997, was appropriate.




2.  Post-operative Arthroscopy of the Left Knee with Anterior 
Cruciate Ligament Laxity and Lateral Meniscus Weakness 

The veteran claims dissatisfaction with the 20 percent rating 
currently assigned for post-operative arthroscopy of the left 
knee with anterior cruciate ligament laxity and lateral 
meniscus weakness.

A November 1993 private medical orthopedic record from the 
Statesville Medical Group noted the veteran's history of 
injury and arthroscopy.  The examiner diagnosed left knee 100 
percent anterior cruciate ligament tear with instability with 
only one episode of re-injury. 

At a January 1994 VA examination for compensation purposes, 
the veteran complained, in pertinent part, of a painful left 
knee.  A history was noted of torn anterior cruciate ligament 
and torn posterior left lateral meniscus, with arthroscopic 
surgery.  He reported wearing a brace on occasion.  The 
examiner diagnosed post-operative arthroscopy of the left 
knee with anterior cruciate ligament laxity, lateral meniscus 
weakness, and residual pain and instability.  

In an August 1994 VA Form 9, the veteran complained that he 
still walked with a limp and had no feeling on the surface of 
his lower leg despite corrective surgery on the left knee.  
He reported that physicians had informed him that in light of 
his recent surgery it would be approximately one year before 
it could be known whether his surgery was successful enough 
to allow the veteran to run again.  

In a September 1995 statement the veteran complained that he 
still had pain due to his left knee with regular activities, 
including a great deal of pain climbing stairs.  He reported 
that his physician had informed him that a bone graft 
previously performed had not been as successful as might have 
been hoped.  He complained that his active lifestyle, 
including his current work training junior ROTC, was being 
hampered by his knee condition.  

An October 1995 bone scan showed abnormal findings in the 
knees, predominantly in the left knee.   

At a March 1996 RO personal hearing, the veteran testified, 
in pertinent part, that despite a complete reconstruction of 
the left knee, he still had recurrent problems including pain 
and difficulty with physical activities such as climbing 
stairs.  He testified that when maneuvering stairs he was 
careful to hold the railing because his knee would at times 
feel as if it would give out on him.  He testified that four 
or five days a week he walked on a treadmill for 40 minutes, 
followed by 10 to 15 minutes of physical therapy exercises 
for his knee and his back.  He testified that he wore a 
flexible knee brace for that morning walking.  He testified 
that he did not experience locking in the knee, and that he 
had full range of motion of the knee.  He testified that he 
currently worked as a junior ROTC instructor, a position 
requiring standing.  He testified that his knee swelled upon 
any moderate exercise or with a change in weather.  

At a November 1996 VA orthopedic examination for compensation 
purposes, a history of left knee injury and reparative 
surgeries was noted.  The veteran complained that the knee 
had not improved despite surgery, with pain on any weight 
bearing, especially aggravated by use of stairs, walking, or 
running.  He also complained of aggravation with cold or damp 
weather.  He reported use of Ibuprofen approximately every 
other day for treatment of knee pain.  He reported limiting 
his activities considerably, with no participation in sports 
and inhibition of walking or running activities.  He reported 
that his knee was worse than it had ever been.  The veteran 
was noted to be eager to impress the examiner with the 
seriousness of his disabilities.  Objectively, the knee 
exhibited no specific swelling or deformity, but there was 
tenderness to palpation above and below the patella.  Range 
of motion, McMurray, and drawer signs were all within normal 
limits.  There was slightly abnormal prominence and popping 
of the lateral collateral ligament upon complete passive 
flexion.  The veteran could not squat with the left knee bent 
at more than 130 degrees, and refused to hop on the left leg 
due to pain. The examiner was unable to determine whether 
there might be any change in range of motion or strength on 
prolonged use.  

A November 1996 VA X-ray examiner observed a surgical screw 
and staple, and mild loss of joint space in the medial joint 
compartment, but found no osteophyte formation and no other 
abnormalities.  The examiner assessed status post surgical 
changes and a question of mild degenerative joint disease.  

In an April 1997 examination letter, W. C. Whitman, IV, M.D., 
a private treating orthopedist, noted the veteran's 
complaints of left knee pain and discomfort.  Objectively, 
the physician found well-healed surgical scars, a Lachman 
with 3 to 4 millimeters translation, an anterior drawer of 3 
to 4 millimeters translation, a pivot slide and guarding 
against pivot shift, some crepitance in the patellofemoral 
area, and some symptoms of medial joint pain and discomfort, 
but without audible or palpable "clunk" (sic).  X-rays were 
noted to show signs indicative of early osteoarthritis.  The 
physician assessed mild persistent laxity in the knee and 
grade II changes indicative of post-traumatic osteoarthritis.  

In a May 1997 statement, the veteran reported still 
experiencing pain in the knee, at times so severe that he 
used a cane to walk, with the knee on occasion giving way 
without warning.  He reported being informed at a VA facility 
that his left knee was 50 percent less strong than the right.  
He reported being informed by Dr. Whitman that the bone graft 
that had been performed had not taken as well as might have 
been hoped, and it was the bone graft's failure to take that 
caused his present pain and instability.  

In an April 1998 statement, the veteran informed that his 
left knee was sore most of the time, with the knee limiting 
many activities, including work activities.  He informed that 
he was a teacher but that he could not stand for long periods 
in a classroom because of the knee, and that it was painful 
to drive his truck at times because it had a standard 
transmission.  

At a July 1998 VA orthopedic examination for compensation 
purposes, a history was noted of injury to the knee in 1985, 
with arthroscopic surgery to the knee in 1985 with partial 
meniscectomy without attempt to repair an anterior cruciate 
ligament tear, and VA arthrotomy of the left knee in 1994 for 
partial medial and lateral meniscectomies and repair of the 
anterior cruciate ligament.  The veteran complained of 
recurrent left knee pain and swelling aggravated by kneeling, 
climbing stairs, and running.  Objectively, a healed, 
nontender, nonadherent, eight-inch scar over the 
anterolateral aspect of the left knee was noted, with 
tenderness over a metal staple in the medial tibial plateau.  
The left knee exhibited no increase in circumference compared 
to the right, and full range of motion.  There was 1+ 
anterior drawer sign and tenderness to palpation over the 
medial and lateral joint lines.  However, McMurray's sign was 
negative, and collateral ligaments were intact upon varus and 
valgus stress, extension, and 30 degrees of flexion.  Legs 
were equal in length.  There was a one-inch decrease in 
circumference of the left thigh compared to the right.  Deep 
tendon reflexes were 1+ and symmetrical at knees and ankles.  
Extensor hallucis longus power was normal, and sensory and 
vascular examination was within normal limits in the left 
foot.  There was some hypesthesia to light touch in the 
lateral parapatellar space lateral to the knee scar.  There 
were posttraumatic osteoarthritic changes in the left knee 
with retained metallic foreign bodies.  The examiner assessed 
post-traumatic osteoarthritis of the left knee following 
anterior cruciate ligament repair and partial medial and 
lateral meniscectomy.  The examiner specifically expressed 
unwillingness to speculate as to limitation of function of 
the left knee due to limitation of motion or instability 
except as was demonstrated at the time of the examination.  

Because the veteran has a diagnosis involving instability of 
his left knee, Diagnostic Code 5257, which refers to 
impairment with recurrent subluxation or lateral instability, 
is for application here.  The RO has, in fact, rated him 
based on recurrent subluxation or lateral instability, 
Diagnostic Code 5257, although the May 1997 rating decision 
included reference to Diagnostic Code 5010, arthritis, due to 
trauma.  Under Diagnostic Code 5257, moderate recurrent 
subluxation or lateral instability is indicative of a 20 
percent disability evaluation, and severe recurrent 
subluxation or lateral instability is reflected by a 30 
percent disability rating. As noted on the most recent VA 
examination, the veteran's left knee had intact collateral 
ligaments to varus and valgus stress, and demonstrated only 
1+ anterior drawer for anterior-posterior instability.  At an 
April 1997 private examination by Dr. Whitman, a 3 to 4 
millimeter Lachman's translation was found, but the knee may 
have improved from April 1997 to July 1998, with further 
recovery post his surgical corrections of the knee.  In any 
case, the medical evidence does not show severe subluxation 
or lateral instability presently or in the recent past so as 
to warrant an increase above the 20 percent rating currently 
assigned.  The preponderance of the evidence is against such 
an increase, and, therefore, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The Board notes that although a VA General Counsel opinion 
has held that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, there must be evidence of both arthritis and 
instability such that additional disability is shown. If a 
veteran "does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned." 
VAOPGCPREC 23-97 (July 1, 1997).

Here at the veteran's July 1998 VA orthopedic examination for 
compensation purposes osteoarthritic changes in the knee were 
found and the left thigh exhibited a one inch decrease in 
circumference compared to the right, with the veteran 
complaining of recurrent pain and swelling aggravated by 
kneeling, stair climbing, and running.  Also, Dr. Whitman's 
report of an April 15, 1997, examination indicated there were 
X-ray changes indicative of early osteoarthritis of the knee.  
Based on the veteran's complaints of pain and objective 
findings of osteoarthritis in the joint, the Board finds that 
a separate, 10 percent rating is appropriate for pain on use 
of the knee, a major joint, due to arthritis under Diagnostic 
Code 5003.  A higher, separate rating is not warranted for 
limitation of motion of the knee, including due to pain, 
because limitation of motion of the joint has not been 
demonstrated upon recent objective examination, and the 
veteran, by his own testimony in March 1996, had full range 
of motion of the knee and was capable of regular exercise 
walking on the knee, demonstrating that loss of function due 
to pain is not so great as to warrant more than a 10 percent 
rating on that basis. Hatlestad; DeLuca.

Accordingly, the Board determines that a separate, 10 percent 
rating, but no more, is warranted for additional limitation 
of functional use of the knee due to pain of arthritis.  

Higher ratings are not shown to be warranted during the 
appeal period at issue in this case.  Also, frequent periods 
of hospitalization or marked interference with employment, so 
as to warrant extra-schedular evaluations, is not shown in 
this case.


ORDER

1.  Entitlement to an evaluation in excess of the 30 percent 
assigned for the period from October 1, 1993, to August 31, 
1997, for post-operative recurrent right shoulder dislocation 
is denied. 

2.  A rating reduction to 20 percent effective on September 
1, 1997, for post-operative recurrent right shoulder 
dislocation, was proper.

3.  Entitlement to an evaluation in excess of the 20 percent 
currently assigned for the period beginning September 1, 
1997,  for post-operative recurrent right shoulder 
dislocation, is denied. 

4.  Entitlement to an evaluation in excess of the 20 percent 
currently assigned for post-operative arthroscopy of the left 
knee with anterior cruciate ligament laxity and lateral 
meniscus weakness on the basis of recurrent subluxation or 
lateral instability is denied. 

5.  Entitlement to a separate, additional 10 percent rating 
for post-operative arthroscopy of the left knee with anterior 
cruciate ligament laxity and lateral meniscus weakness on the 
basis of pain due to arthritis is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



